127 F.3d 1106
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald Keith PIKE, Petitioner-Appellant,v.Don R. HILL, Warden, Respondent-Appellee.
No. 97-55107.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Decided Oct. 27, 1997.

Appeal from the United States District Court for the Central District of California Dickran M. Tevrizian, District Judge, Presiding
Before:  THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Ronald Keith Pike, a California state prisoner, appeals the district court's dismissal of his 28 U.S.C. § 2254 petition.  We review de novo a district court's decision on a section 2254 petition.  See Duckett v. Godinez, 67 F.3d 734, 739 (9th Cir.1995), cert. denied, 116 S.Ct. 1549 (1996).  We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.


3
We agree with the district court that Pike failed to show California's standard for withdrawal of a guilty plea violates due process.  See Patterson v. New York, 432 U.S. 197, 201-202 (1977);  see also Medina v. California, 505 U.S. 437, 446 (1992);  Langford v. Day, 110 F.3d 1380, 1389 (1996), cert. denied, 1997 WL 403873 (1997).  We also agree with the district court that Pike failed to show he was denied his Sixth Amendment right to counsel based on an alleged conflict of interest.  Pike's allegations did not demonstrate the existence of an "actual conflict of interest."   See Cuyler v. Sullivan, 446 U.S. 335, 348 (1980);  see also United States v. Bonin, 59 F.3d 815, 827 (9th Cir.1995) (mere "theoretical" or "potential" conflict is insufficient;  to constitute an actual conflict, counsel must have actively represented conflicting interests), cert. denied, 116 S.Ct. 718 (1996).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3